DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 contains the limitations “wherein: the buffer layer has a first surface and a second surface adjacent to the absorber layer; the buffer layer comprises a base layer disposed at the first surface of the buffer layer, and an interface layer that is disposed at 


	Claims 6-15 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim 12 contains the limitations “wherein: the buffer layer comprises an intermediate layers disposed between the base layer of the buffer layer and the interface layer of the buffer layer; and the intermediate layers of the buffer layer is composed of a different material than the base layer of the buffer layer and the interface layer of the buffer layer”. It is unclear if there is one intermediate layer or a plurality of intermediate layers. For the purpose of this Office Action, only one intermediate layer will be required and “intermediate layers” in claim 12 will be treated as reciting “intermediate layer”. Further, it is unclear which of the layers of the buffer layer comprise the layer of MnOx. Appropriate correction is required. 

Claims 13-15 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (US 2009/0194166).

Regarding claim 1, Powell discloses a photovoltaic device in Figure 2 comprising an absorber layer (CdTe absorber layer 250) disposed over a buffer layer (200a-b) ([31]), wherein:
the absorber layer (250) has a first surface and a second surface (Figure 2);
the absorber layer (250) comprises cadmium and tellurium (CdTe absorber layer 250, [31] and [45]);
the absorber layer (250) is doped with a group V dopant ([36]-[37]); and
the buffer layer (window layer 200a-b) comprises a layer of MnOx ([45] and [52]).

Regarding claim 2, Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the layer of MnOx is adjacent to the first surface (bottom surface in Figure 2) of the absorber layer (250) (Figure 2).
	

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166), as applied to claim 1 above, in view of Xu et al. (US 2015/0007890).
Regarding claim 3, modified Powell discloses all of the claim limitations as set forth above. Powell does not disclose that the layer of MnOx has a thickness of between 1 nm to 3 nm. 
Xu discloses a window layer (111) for a CdTe based photovoltaic device ([24]) that can have a thickness of 1 nm -200nm ([32]). 
Xu does not disclose that the window layer has the specifically claimed thickness range of 1nm-3nm; however, in the case where the claimed ranges “overlap or lie
inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the layer of MnOx in the device of Powell, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166), as applied to claim 1 above.

Regarding claim 4, Powell discloses all of the claim limitation as set forth above. Powell discloses that the concentration of the Group V dopant can be any concentration and specifically can be greater than 500 ppma ([39]), but Powell does not disclose the specifically claimed range of the peak concentration of the group V dopant within the absorber layer of at least 1 x 1016 atoms/cm3. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Claims 5-7, 9, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166), as applied to claim 1 above, in view of Lou et al. (GB 2466496).

Regarding claim 5, Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the buffer layer has a first surface and a second surface adjacent to the absorber layer (Figure 2);
	the buffer layer comprises a base layer (200b) disposed at the first surface of the buffer layer (Figure 2), and
	an interface layer (200a) that is disposed at the second surface of the buffer layer (Figure 2); 
	the interface layer (200a) of the buffer layer is composed of a different material than the base layer of the buffer layer ([31], [45] and [52]).

	Powell does not disclose that the base layer (200b) of the buffer layer comprises tin oxide. 
	Lou discloses a photovoltaic device in Figure 1 comprising an absorber layer (NGO) and a window layer (WGO) and discloses that the window layer (WGO) can be SnO2 (abstract, page 9 lines 12-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the base layer material of Powell with the SnO2 window layer material taught by Lou, as it would amount to nothing more than the simple 

Regarding claim 6, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the interface layer of the buffer layer comprises magnesium oxide ([45] and [52], the window layers can include magnesium oxide). 

Regarding claim 7, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses the interface layer of the buffer layer comprises zinc magnesium oxide ([45] and [52], the window layers can include a mixture of zinc oxide and magnesium oxide). 

Regarding claim 9, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the interface layer of the buffer layer is the layer of MnOx ([45] and [52]).

Regarding claim 11, modified Powell discloses all of the claim limitations as set forth above. Powell does not disclose that the base layer (200b) of the buffer layer is thicker than the interface layer (200a) of the buffer layer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the base and interface layers of the buffer layer, since such a modification would have involved a mere change in the size (or dimension) of a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Regarding claim 12, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the buffer layer comprises an intermediate layer (202) disposed between the base layer (200b) of the buffer layer and the interface layer (200a) of the buffer layer (Figure 2 and [31]); and the intermediate layer (202) of the buffer layer is composed of a different material than the base layer (200b) of the buffer layer and the interface layer (200a) of the buffer layer ([31], [45] and [52]).

Regarding claim 13, modified Powell additionally discloses all of the claim limitations as set forth above. Powell additionally discloses that the base layer (200b) of the buffer layer is thicker than the intermediate layer (202) of the buffer layer ([31]).

Regarding claim 14, modified Powell additionally discloses all of the claim limitations as set forth above. Powell discloses that the window layer materials can .  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 20, Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the layer of MnOx comprises MnO ([45] and [52]), but Powell does not disclose that the layer of MnOx comprises Mn2O3. 
Lou discloses a photovoltaic device in Figure 1 comprising an absorber layer (NGO) and a window layer (WGO) and discloses that the window layer (WGO) can be MnO or Mn2O3 (abstract, page 9 lines 12-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the MnO window layer material of Powell with the Mn2O3 window layer material taught by Lou, as it would amount to nothing more than the simple substitution of one known window layer material for another to accomplish an entirely expected result.  

Claims 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166) in view of Lou et al. (GB 2466496), as applied to claims 5 and 12 above, in further view of Lin et al. (US 2013/0008500).

Regarding claims 8, 10 and 15, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the buffer layer comprises MnO ([45] and [52]), but Powell does not disclose that the interface layer of the buffer layer comprises silicon dioxide and the interface layer of the buffer layer comprises silicon nitride.
Lin discloses a photovoltaic cell in Figure 1 comprising a buffer layer and discloses that SiO2 and SiNx are suitable material for the buffer layer ([79]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use SiO2 or SiNx as the interface layer of the buffer layer in the device of modified Powell, as taught by Lin, because it would amount to nothing more than the use of a known suitable buffer layer material in a known environment to obtain entirely expected results. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166), as applied to claim 1 above, in view of Allenic et al. (US 2011/0139240).

Regarding claim 17, Powell discloses all of the claim limitations as set forth above. Powell does not disclose that the layer of MnOx is discontinuous.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the layer of MnOx in the device of Powell such that it is discontinuous, as taught by Allenic, because the discontinuous window layer improves the efficiency of the device (Allenic, abstract and [9]-[11]).

Regarding claim 18, modified Powell discloses all of the claim limitations as set forth above. The limitation in claim 18 “wherein the layer of MnOx has a dosage of Mn that is at least 0.05 µg/cm2” is directed to method of making said layer of MnOx. It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the MnOx layer of modified Powell is the same as the MnOx layer recited in claim 18, the claim is unpatentable even though the MnOx layer of modified Powell was made by a different process.  In re Marosi.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166), as applied to claim 1 above, in view of Lin et al. (US 2013/0008500).

Regarding claim 19, Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the layer of MnOx comprises MnO ([45] and [52]), but Powell does not disclose that the layer of MnOx comprises MnO2. 
	Lin discloses a photovoltaic cell in Figure 1 comprising a buffer layer and discloses that MnO2 is a suitable material for the buffer layer ([79]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use MnO2 as the buffer layer in the device of Powell, as taught by Lin, because it would amount to the simple substitution of one known suitable buffer layer material for another to obtain an entirely expected result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726